DETAILED ACTION
Status of the Claims
1.	Claims 1-13 are being examined in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/25/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0334362) in view of Lee et al. (US 2017/0023967).
Claims 1 and 3, Liu et al. a chemical sensor circuit (circuit 170; Fig 2) comprising: 
at least one transistor (bioFET 125) and having an external sensing surface (fluid interfacing surface 122) electrically coupled to a node of the at least one transistor (coupled to channel region 127 of the bioFET) (Fig 1B and [0028][0029]); and 
an initialization circuit connected to an input of the at least one transistor, wherein the initialization circuit is configured to set an operating point for the at least one transistor (voltage is applied to an electrode of the transistor [0042], thus it is apparent an initialization circuit is present to provide voltage, the applied voltage detects different analytes, thus initialization circuit is configured to set an operating point).
a temperature sensor control circuit coupled to the chemical sensor circuit (temperature circuit comprising temperature sensor is connected to bioFET; see Fig 2) and comprising:
a temperature sensor (111; [0025]);
an analog-to-digital converter coupled to temperature sensor (111 coupled to ADCs; [0027]);
 	a proportional-to-absolute-temperature (PTAT) circuit [0025]. Liu et al. do not explicitly teach PTAT is configured to generate a PTAT reference voltage for temperature compensation, wherein the temperature sensor control circuit is configured to compensate for a change in temperature of the at least one transistor.  However, Lee 

Claim 2.  Liu et al. teach a plurality of external sensing surfaces separated by an insulating substrate, wherein each one of the plurality of external sensing surfaces comprises a different material, respectively, such that a particular target analyte binds to a particular external sensing surface of the plurality of external sensing surfaces (the array of bioFETS are disposed on same matrix of dielectric 153, thus each of the bioFETs are separated by matrix of dielectric (Fig 2 and [0046]; plurality of bioFETs comprise plurality of sensing surfaces and each surface could comprises of different composition to provide multiplexed detection [0035] i.e. particular target analyte binds to particular sensing surface).  

Claim 8. Liu et al. teach the chemical sensor circuit detects pH and ions in a liquid medium (bioFETS have ion sensing film to detect pH; [0029] and ion sensing film is capable of detection ions).  

Claim 9. Liu et al. teach the chemical sensor circuit detects at least one of DNA or proteins (detection of sample DNA; [0059]).  

4.	Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. and Lee et al. as applied to claim 1 above, and further in view of Zafar et al. (IEEE, 2016, 389-392).
Claim 10, modified Liu et al.  teach the transistor is bioFETs (see Liu et al. [0049]) and  PTAT reference voltage is output to the FET to provide bias voltage ( the reference voltage is used to compensate for variation in supply voltage; see Lee et al. [0115]). Modified Liu et al. do not teach the transistors is BJT. 
However, Zafar et al. teach bipolar junction transistor (BJT) based sensor for the detection of pH and DNA (see abstract). Zafar et al. teach the sensor based on parasitic BJTs have high sensitivity and signal to noise ratio compared to FETs. 
 Since, Liu et al. and Zafar et al. to same field of endeavor i.e. transistor based sensor configured to detect pH, it would have been obvious to substitute FET of Liu et al. with the BJT of Zafar et al. because sensor based on BJT have high sensitivity and signal to noise ratio compared to FET.

Claim 11, Liu et al. teach a plurality of bioFETs [0049]; and a plurality of external sensing surfaces respectively coupled to one of the plurality of bioFETs (sensing surfaces 122 coupled to the plurality of bioFETs; [0035]), wherein one external sensing surface is configured to sense a particular chemical (the sensing surface is configured to sense pH; [0029]).  Liu et al. do not teach the plurality of transistors is BJT. 
However, Zafar et al. teach bipolar junction transistor (BJT) based sensor for the detection of pH and DNA (see abstract). Zafar et al. teach the sensor based on parasitic BJTs have high sensitivity and signal to noise ratio compared to FETs. 
 Since, Liu et al. and Zafar et al. to same field of endeavor i.e. transistor based sensor configured to detect pH, it would have been obvious to substitute FET of Liu et al. with the BJT of Zafar et al. because sensor based on BJT have high sensitivity and signal to noise ratio compared to FET.

Claim 12.  modified Liu et al. teach each one of the plurality of parasitic BJTs is configured to be activated independently (the array of FET/BJTs are controlled by column decoders and row decoders to selectively address individual FET; [0049], thus the circuit is configured to activate the plurality of FET/BJTs independently).  

Claim 13. modified Liu et al. teach when one of the plurality of parasitic BJTs is active, a remainder of the plurality of parasitic BJTs are inactive (the array of FET/BJTs are controlled by column decoders and row decoders to selectively address individual FET; [0049], thus the circuit is capable of activating one FET/BJT over the remainder of the plurality of FET/BJTs).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art, Zafar et al. teach a bipolar junction transistor (BJT) based sensor for the detection of pH and DNA (see abstract), the BJT is comprised of emitter modulated by reference voltage from sensing surface (see Fig 1) but do not teach an emitter bias adjust circuit coupled to BJT and emitter bias adjust circuit is controlled by the temperature sensor control circuit to compensate for temperature variation as recited in claim 4. 
Claims 5-7 depend from claim 4 and thus are allowable for the same reason as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759